Citation Nr: 0018458	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1942 to March 1946.  
He was a prisoner-of-war from June 1942 to April 1943.  He 
died in June 1992.  The appellant is the veteran's purported 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

This case returns to the Board following remands to the RO in 
April 1996 and November 1998.  


REMAND

The appellant generally seeks entitlement to benefits based 
on the veteran's death.  The RO originally denied service 
connection for the cause of the veteran's death in a 
September 1993 rating decision.  The veteran appealed the 
matter to the Board in a timely fashion, and the claim was 
denied by the Board in July 1996.  The appellant appealed the 
case to United States Court of Appeals for Veterans Claims 
(Court)  In June 1998, the Court concluded that the Board 
1996 decision was not final due to inextricably intertwined 
issues that had not been addressed.  The case was returned to 
the Board.  In the November 1998 remand, the Board instructed 
the RO to address the matter of whether the appellant was a 
surviving spouse for purposes of receiving VA benefits.

In a September 1999 administrative decision, the RO 
determined that the appellant was not the veteran's surviving 
spouse for purposes of basic eligibility to VA benefits.  The 
RO notified the appellant of that decision and her right to 
appeal in a letter dated January 26, 2000.  

Also in the November 1998 remand, the Board instructed the RO 
to advise the appellant of all potential benefits available 
to her based on the veteran's death and to request that she 
specify which particular benefits she was seeking.  The RO 
mailed a letter with the pertinent information and requests 
to the appellant in April 1999.  The June 1999 response from 
the appellant addressed only information relative to the 
status of her marriage to the veteran.  However, an April 
1999 letter from the appellant, received before the RO mailed 
the April 1999 letter, indicated that she sought Dependency 
and Indemnity Compensation (DIC), death pension, and accrued 
benefits.  The Board notes that the RO issued a rating 
decision in July 1998 in which it denied entitlement to 
accrued benefits and also again denied service connection for 
the cause of the veteran's death, considering both 
38 U.S.C.A. §§ 1310 and 1318 (West 1991).  In August 1996, 
the RO denied entitlement to death pension.  In March 2000, 
the RO advised the appellant of its prior denials of accrued 
benefits and death pension.  

Basic eligibility to VA benefits as a surviving spouse is a 
threshold issue for nearly every claim for benefits based a 
veteran's death, including service connection for the cause 
of the veteran's death under 38 U.S.C.A. §§ 1310 or 1318.  
Therefore, all of these issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, 
the Board emphasizes that an adverse determination as to 
basic eligibility as a surviving spouse renders moot any 
decision on a claim for DIC or accrued benefits on the 
merits.  Therefore, during the remainder of the one-year 
period in which the appellant may appeal the September 1999 
administrative decision, up to January 26, 2001, it is 
impractical and inefficient for the Board to issue a decision 
on the merits regarding service connection for the cause of 
the veteran's death.   

Accordingly, the matter is REMANDED to the RO for the 
following action:  

The RO is to hold the claim in abeyance 
until such time as the appellant either 
(1) timely perfects an appeal of the 
September 1999 administrative decision or 
(2) permits the appeal period to expire.  
If the appellant perfects an appeal of 
that decision, the RO should complete all 
necessary actions before returning the 
case to the Board.  If the appeal period 
expires, the RO should inform the 
appellant and forward the case to the 
Board for final appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


